Citation Nr: 9923862	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 1997 the RO found that the veteran was not 
permanently and totally disabled for pension purposes.

In May 1999 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

A review of the hearing transcript indicates that the veteran 
underwent treatment at Mt. Sinai Hospital and that he was 
scheduled to undergo an examination in July 1999 at the West 
Side VA Medical Center (MC) in Chicago, Illinois.  He also 
claimed treatment at a VA facility in the late 1980's in 
"Des Plaines".  These records should be associated with the 
claims file.  The transcript further indicates the appellant 
has applied for social security disability on two occasions.  
The records of these determinations should also be obtained.

The Court has held that, depending on the particular facts in 
each case, VA has some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 and Supp. 1999).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); as modified by Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).


In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1. The RO, after securing the necessary 
address and authorization, should 
obtain the veteran's complete 
treatment records from Mt. Sinai 
Hospital in Chicago, Illinois.  These 
records should be associated with the 
veteran's claim file.

2. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claims 
for Social Security disability 
benefits, including the medical 
records relied upon in those 
determinations. 

3. After clarifying which VA facility the 
veteran received treatment from, the 
RO should attempt to obtain the VA 
medical records concerning the 
veteran's treatment in the late 
1980's.  All pertinent evidence should 
be associated with the claims file.

4. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  In brief, the RO should make 
a new rating decision which clearly 
identifies each of the veteran's 
disabilities and assigns a specific 
percentage rating for each disability 
under a specific diagnostic code.  The 
RO should then apply the objective 
"average person" test provided under 
38 C.F.R. § 3.340(a) (1998) and 
consider whether both the percentage 
requirements under 38 C.F.R. § 4.16 
(1998) and the permanency requirement 
under 38 C.F.R. § 4.17 (1998) are met, 
and if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  See Grantham v. Brown, 
8 Vet.App. 228, 234 (1992); Brown v. 
Derwinski, 2 Vet.App. 444, 446 (1992).  
The RO should also consider whether 
the veteran is entitled to pension 
benefits based on extra-schedular 
considerations pursuant to 38 C.F.R. 
§ 3.321(b)(2).

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












